DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on June 10, 2022.  As directed by the amendment: claim(s) 1 have been amended, claim(s) 1-6, 8, 13-14, 17 and 20-30 have been cancelled, and claim(s) 31-51 have been added. Thus, claims 7, 9-12, 15-16, 18-19 and 31-51 are currently pending in the application.
Response to Arguments
Applicant’s amendments to the claims has overcome the 35 U.S.C. 112(f) claim interpretation detailed in the non-final rejection mailed on 03/21/2022.  
Applicant’s arguments, see pg. 13, filed June 10, 2022, with respect to the 35 U.S.C. 112(b) rejection of claims 7-19 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 7-19 has been withdrawn. 
Applicant's arguments filed June 10, 2022, regarding the 35 U.S.C. 112(b) rejection of claim 10 have been fully considered but they are not persuasive. While the applicant points to Figures 1 and 5-8 and [0056] and [0300] as support, the examiner is not convinced that this is substantial enough evidence to remove the indefiniteness out of the claims. The support for these limitations that the applicant points to does not quantify or detail how one could specifically denote “low” and “high.” For instance, in [0300] it says “detecting high stress might require a probability of 80% or higher,” “exiting high stress state might require a probability of 60% or lower” and “These are just examples, demonstrating how the entry and exit criteria for “high” are different. Other percentages are possible.” This explicitly demonstrates that these are relative terms that do not have definitive value to quantify the terms. Therefore, the rejection is maintained.
Applicant’s arguments, see pgs. 13-14, filed June 10, 2022, with respect to the 35 U.S.C. 101 rejection of claims 7-19 have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection of claims 7-19  has been withdrawn. 
Applicant’s arguments with respect to claims 7-19 have been considered but the arguments do not apply to the combination of the references being used in the new grounds of rejection set forth above.  The applicant asserts that the prior art rejections do not teach or suggest the features as now amended into the amended claims; therefore, the examiner has applied a new combination of prior art to reject the claims and address the arguments necessitated by such amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 37 and 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 11 recites the limitation “a movement monitor for detecting normal body movements of the subject not intended to control a device…” This limitation is a negative limitation and it doesn’t appear that the applicant has support for this negative limitation. While the instant specification discloses in [0066]; [0134]; [0162] and [0172] that the system can measure body movements, it does not disclose the ability to differentiate those movements as normal body movements not intended to control a device. See MPEP 2173.05(i). Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). Therefore, it appears as though the applicant is attempting to claim new matter as it doesn’t appear supported in the instant disclosure.
Furthermore, claims 37 and 44 have the limitation “said heart rate monitor further detects normal body movements of the subject not intended to control a device…” While the instant specification discloses in [0066]; [0134]; [0162] and [0172] that the system can measure body movements, it does not detail that the heart rate monitor is the sensor/system utilized in order to detect normal body movements. The examiner understands that the heart rate monitor may pick up normal body movements as artifacts in the ECG data, but it isn’t discernible as actual normal body movements. Therefore, it appears as though the applicant is attempting to claim new matter as it doesn’t appear supported in the instant disclosure.
Additionally, claims 19, 35 and 51 have the limitation “to utilize a first threshold to place said subject into said mental state of flow…to utilize a second threshold to place said subject back into said mental state of flow…(claim 19),” “to utilize a second threshold to place said subject back into said one of said mental states after an interruption… (claim 35)” and “utilizing a first threshold to place said subject into said mental state of flow..utilize a second threshold to place said subject back into said mental state of flow after said interruption…” However, the specification as detailed in [0222]-[0223] that the system only reduces the threshold that are required to be considered to classify the state of the user once it has been determined that the system was once in that state. However, it doesn’t appear that the system itself places the subject into that mental state rather the qualification for classifying the subject in that state has been lowered.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 10, 12, 38 and 40-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 contains the limitation “wherein a frequency range of the low-frequency heart-rate variability is adjusted based upon the respiratory rate.” However, it is unclear what this exactly means as it is not clear to the examiner how one would adjust the frequency range of the low-frequency heart-rate variability. Based on the instant specification, [0166] details that the HRV has standard frequency ranges for low frequency (0.04 Hz to 0.15 Hz) and high frequency (0.15 Hz to 0.4 Hz), and the frequency band ranges for the frequency domain analysis is adjusted. So it appears the adjustment happens during a frequency domain analysis step, but the claims do not require a frequency domain analysis. Therefore, the examiner has interpreted this to mean that the heart rate variability is designated as the low-frequency heart rate variability based upon the respiratory rate.
The terms “low” and “high” in claim 10 is a relative term which renders the claim indefinite. The terms “low” and “high” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 12, 36, 43, and 45 contains the limitation “and to classify the subject’s mental state as a probability of whether task switching has occurred.” The instant specification details in [0298] that classifications are a labeled mental state along with a probability. Which to the examiner details that the subject’s mental states isn’t classified as a probability but instead has a probability whether task switching occurred with the classification.
Claims 37 and 44 recite the limitation "the movement monitor" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 37 and 44 recite the limitation “the heart rate monitor further detects normal body movements of the subject not intended to control a device...” However, it is unclear how the heart rate monitor further detects normal body movements of the subject.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US 2013/0102854 A1) in view of Dixit (US 2016/0234572 A1) and Kinnunen (US 2021/0228108 A1)(priority based on PCT filed on 7/12/2019).
Regarding claim 7, Zheng discloses a mental state monitoring system (e.g. Fig 1) comprising: a heart rate monitor for detecting heart rate data of a subject (e.g. [0018]-[0019]; [0035] Fig 2:244/230 heart rate data can be obtained through the webcam 230); a monitor for detecting respiration data of the subject (e.g. [0018]-[0019]; [0035] Fig 2:244/230 respiration data can be obtained through the webcam 230); a first processor configured to receive said heart rate data and said respiratory data and to extract features from said heart rate data and said respiratory data (e.g. [0047] Fig 7:724 [0058]-[0059]); and a second processor configured to execute a classifier (e.g. Fig 7:754 [0049]-[0051]; [0058]-[0059]) configured to (a) receive features from said first processor indicative of the subject’s heart rate variability including variations in the subject’s heart rate between individual heart beats as detected by the heart rate monitor (e.g. [0018]-[0019] Fig 1:110 collecting mental state data may include physiological data, facial data and actigraphy data the physiological data including heart rate and heart rate variability), (b) classify said subject’s mental state by outputting at least one of the subject’s flow level, stress level, attention level, and motivation level based at least in part on the received heart rate variability features (e.g. [0006]; [0020]). 
Zheng is silent regarding the heart rate monitor for detecting respiratory data of said subject and low-frequency heart-rate variability, and receive features from said first processor including respiratory rate, wherein a frequency range of the low-frequency variability is adjusted based upon the respiratory rate, and classifying said subject’s mental state based at least in part on the low-frequency heart rate variability using said adjusted frequency range.
However, Dixit discloses a system and method communicating biofeedback to a user through a wearable device wherein the heart rate monitor includes an electrocardiogram as a heart rate monitor for detecting respiratory data of said subject (e.g. [0035];[0047]-[0048] Fig 12a) which correlates the biosignals utilizing machine learning to particular mental states.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Zheng to incorporate the heart rate monitor as taught in Dixit wherein the heart rate monitor includes an electrocardiogram as a heart rate monitor for detecting respiratory data of said subject for the purpose of utilizing a known monitor that can be utilized to correlate heart rate and respiratory data to mental states.
Furthermore, Kinnunen discloses providing temporal information of a subject wherein a frequency range of the low-frequency heart rate variability is adjusted based upon the respiratory rate (e.g. [0010]; [0087] Fig 2:231).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Zheng to incorporate the teachings of Kinnunen wherein a frequency range of the low-frequency heart rate variability is adjusted based upon the respiratory rate for the purpose of utilizing the adjusted low-frequency variability in the classification of the subject’s mental state.
Claim(s) 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US 2013/0102854 A1) in view of Derchak (US 2008/0221401 A1).
Regarding claim 9, Zheng discloses a mental state monitoring system (e.g. Fig 1) comprising: a heart rate monitor for detecting heart rate data of a subject (e.g. [0018]-[0019]; [0035] Fig 2:244/230 heart rate data can be obtained through the webcam 230); a breathing monitor for detecting breathing data of the subject (e.g. [0018]-[0019]; [0035] Fig 2:244/230 respiration data can be obtained through the webcam 230); a first processor configured to receive said heart rate data and said breathing data and to extract features from said heart rate data and said breathing data (e.g. [0047] Fig 7:724 [0058]-[0059]); and a second processor configured to execute a classifier (e.g. Fig 7:754 [0049]-[0051]; [0058]-[0059]) configured to (a) receive features from said first processor indicative of the subject’s heart rate variability including variations in the subject’s heart rate between individual heart beats as detected by the heart rate monitor (e.g. [0018]-[0019] Fig 1:110 collecting mental state data may include physiological data, facial data and actigraphy data the physiological data including heart rate and heart rate variability), (b) to receive information indicative of the subject’s breathing detected by the breathing monitor (e.g. [0018]-[0019] Fig 1:110 collecting mental state data may include physiological data, facial data and actigraphy data the physiological data including respiration data); and (c) classify the subject’s mental state and output said mental state based at least in part on the received heart rate variability and breathing features (e.g. Fig 3; [0006]; [0020]; [0038]-[0039]; [0051]).
Zheng is silent regarding wherein the features indicative of the subject’s breathing includes a sigh rate of periodically-triggered sighs.
However, Derchak discloses a system and method of identifying emotional states using physiological responses wherein the features indicative of the subject’s breathing includes a sigh pattern and/or sigh volume. While Derchak doesn’t explicitly state that this is a sigh rate of periodically-triggered sighs, the examiner would argue that it would be obvious to one of ordinary skill in the art utilize the sigh pattern and volume to calculate the sigh rate as the information is closely related. A pattern of a physiological feature can be utilized to determine the rate at which it occurs.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Zheng to incorporate the teachings of Derchak wherein the features indicative of the subject’s breathing includes a sigh rate of periodically-triggered sighs for the purpose of utilizing another known parameter for determining the state of a user.
Regarding claim 10, modified Zheng discloses wherein the classified mental state is a probability of having said mental state and includes at least one flow, being motivated, being overloaded, being underloaded, being distracted, being interrupted, having high valence, having high arousal, having low valence, having low arousal, using effortful attention, using effortless attention, and using a default mode of attention (e.g. Zheng [0006]; [0019]-[0020] the mental state information can determine the valence and arousal whether it is high or low is a relative term that is not defined by the instant specification therefore the claims are met). 
Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Derchak as applied to claim 9 above, and further in view of Samec (US 2017/0365101 A1).
Regarding claim 11, Zheng is silent regarding a movement monitor for detecting movements of the subject; and wherein the classifier is further configured to receive information indicative of the subject’s movements detected by the movement monitor and to utilize the movement information in the classification of at least one of the subject’s mental state.
However, Samec discloses a reality display system for evaluation and modification of neurological conditions including a movement monitor for detecting normal body movements of the subject not intended to control a device (e.g. [0496]; [0503]; Fig 11:1720 motion detector captures the body movements of the subject in response to a stimulus and it doesn’t detail controlling a device); and wherein the classifier is further configured to receive information indicative of the subject’s normal body movements detected by the movement monitor and to utilize the movement information in the classification of the subject’s mental state (e.g. [0496]; [0503];[0542]-[0544] mini-mental state examination can utilize the user’s movement as input to the examination).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Zheng to incorporate the teachings of Samec to incorporate a movement monitor for detecting normal body movements of the subject not intended to control a device; and wherein the classifier is further configured to receive information indicative of the subject’s normal body movements detected by the movement monitor and to utilize the movement information in the classification of the subject’s mental state for the purpose of utilizing a known metric for determining mental state.
Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Derchak as applied to claim 9 above, and further in view of Abdullah (US 2017/0262606 A1).
Regarding claim 15, modified Zheng is silent regarding a device usage tracker that monitors one or more aspects of a task performed on a computing device by the subject, wherein the device usage tracker monitors a difficulty level of said task and a metric tracking progress of said user on said task, wherein the difficulty level of the task and said metric indicate said perception of task difficulty and are utilized by the classifier in the classification of the subject’s mental state. 
However, Abdullah discloses a mobile system and method for addressing symptoms related to mental health conditions including a device usage tracker that monitors one or more aspects of a task performed on a computing device by the subject, and a metric tracking progress of said user on said task(e.g. [0031]; [0039]; [0107] the system can obtain device usage data about time, frequency, duration and/or type of use the user device undergoes) which can be utilized for assessing and predicting a mental state of the user (e.g. [0031]-[0032]).. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Zheng to incorporate the teachings of Abdullah including a device usage tracker that monitors one or more aspects of a task performed on a computing device by the subject, and a metric tracking progress of said user on said task for the purpose of utilizing a known metric for predicting a mental state of the user (e.g. Abdullah [0031]-[0032]).
The modified system of Zheng in view of Abdullah is silent regarding wherein the device usage tracker monitors a difficulty level of said task and the difficulty level of the task and said metric indicate said subject’s perception of task difficulty are utilized by the classifier in the classification of the subject’s mental state. However, the modified system of Zheng does disclose the ability to determine time, frequency, duration and/or type of use the user device undergoes. Therefore, it would have been obvious to one of ordinary skill in the art to also define/assign a level of difficulty to each task in order to quantify the data utilized in the classification.
Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Derchak as applied to claim 9 above, and further in view of Garcia Molina (US 2016/0374594 A1).
Regarding claim 16, modified Zheng discloses an eye blink rate monitor of said subject (e.g. [0036] Fig 2:246); and wherein said classifier is further configured to receive information indicative of said subject’s eye blink rate detected by said eye blink rate monitor and to utilize said eye blink rate in said classification of said subject’s mental state. 
Modified Zheng is silent regarding wherein said system estimates a circadian rhythm of said subject, wherein said estimated circadian rhythm is used to an adapt an eye blink rate baseline of said subject and utilizing the eye blink rate baseline in said classification of subject’s mental state.
However, Garcia Molina discloses a system for monitoring a dopaminergic activity wherein said system estimates a circadian rhythm of said subject, wherein said estimated circadian rhythm is used to an adapt an eye blink rate baseline of said subject and utilizing the eye blink rate baseline in said classification of subject’s mental state (e.g. [0053]; [0084]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified system of Zheng to incorporate the teachings of Garcia Molina wherein said system estimates a circadian rhythm of said subject, wherein said estimated circadian rhythm is used to an adapt an eye blink rate baseline of said subject and utilizing the eye blink rate baseline in said classification of subject’s mental state for the purpose of generating a baseline for which to measure the changes in the user (e.g. Garcia Molina [0053]; [0084]).
Claim(s) 18, 47 and 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Derchak as applied to claim 9 above, and further in view of Sculley (US 9,921,726 A1).
Regarding claim 18, modified Zheng is silent regarding further comprising a notification blocker configured to block selected device generated notifications based at least in part on said classified mental state and a determination by said system that a cost of an external interruption is high.
However, Sculley discloses a smart workstation method and system further comprising a notification blocker configured to block selected device generated notifications based at least in part on said classified mental state and a determination by said system that a cost of an external interruption is high (e.g. col 95 lines 61-67 and col 96 lines 1-23 the system decides when it is ok to notify the user especially if they are in the flow state and the setting can be updated to determine when a user can be interrupted by a notification based on their current state and focus).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified system of Zheng to incorporate the teachings of Sculley further comprising a notification blocker configured to block selected device generated notifications based at least in part on said classified mental state and a determination by said system that a cost of an external interruption is high for the purpose of preventing interrupting the user’s state of flow (e.g. Scully col 95 lines 61-67 and col 96 lines 1-23).
Regarding claim 47, newly modified Zheng discloses wherein said system determines a cost of an external interruption of said subject received from at least one other person or from a computing device based at least in part on said classified mental state, said system further comprising: a notification blocker configured to delay said external interruption of said subject until said classified mental state ends, until a certain amount of time has passed or until a cost of not receiving said external interruption exceeds said cost of said external interruption (e.g. Scully col 95 lines 61-67 and col 96 lines 1-23).
Regarding claim 49, newly modified Zheng discloses wherein said mental state is mind wandering, flow, incubation, busy, or overloaded during vigilance (e.g. Scully col 95 lines 61-67 and col 96 lines 1-23).
Regarding claim 50, newly modified Zheng discloses wherein said notification blocker is further configured to block selected device-generated notifications based in part on an identification of a task of said subject (e.g. Scully col 95 lines 61-67 and col 96 lines 1-23).
Claim(s) 46 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Derchak as applied to claim 9 above, and further in view of Yasushi (US 2004/0092835 A1).
Regarding claim 46, modified Zheng is silent regarding wherein said classifier being further configured to receive intervals between heart beats in which respiratory influences are removed from the heart rate variability using an idealized respiratory waveform produced using said respiratory data, and to classify said subject’s mental state based at least in part on said intervals between heart beats in said heart rate variability without said respiratory influences.
However, Yasushi disclose an apparatus and method for analyzing heart-rate variability based on electrocardiogram information wherein said classifier being further configured to receive intervals between heart beats in which respiratory influences are removed from the heart rate variability using an idealized respiratory waveform produced using said respiratory data, and to classify said subject’s mental state based at least in part on said intervals between heart beats in said heart rate variability without said respiratory influences (e.g. [0081]-[0083]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Zheng to incorporate the teachings of Yasushi to include a heart rate monitor wherein said classifier being further configured to receive intervals between heart beats in which respiratory influences are removed from the heart rate variability using an idealized respiratory waveform produced using said respiratory data, and to classify said subject’s mental state based at least in part on said intervals between heart beats in said heart rate variability without said respiratory influences for the purpose of utilizing a clean heart rate signal (e.g. Yasushi [0081]-[0083]).
Claim(s) 31 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US 2013/0102854 A1) in view of Yasushi (US 2004/0092835 A1) and Dixit (US 2016/0234572 A1).
Regarding claim 31, Zheng discloses a mental state monitoring system (e.g. Fig 1) comprising: a heart rate monitor for detecting heart rate data of a subject (e.g. [0018]-[0019]; [0035] Fig 2:244/230 heart rate data can be obtained through the webcam 230); a monitor for detecting respiratory data of the subject (e.g. [0018]-[0019]; [0035] Fig 2:244/230 respiration data can be obtained through the webcam 230); a first processor configured to receive said heart rate data and said respiratory data and to extract features from said heart rate data and said respiratory data (e.g. [0047] Fig 7:724 [0058]-[0059]); and a second processor configured to execute a classifier (e.g. Fig 7:754 [0049]-[0051]; [0058]-[0059]) configured to (a) receive features from said first processor indicative of the subject’s heart rate variability including variations in the subject’s heart rate between individual heart beats as detected by the heart rate monitor (e.g. [0018]-[0019] Fig 1:110 collecting mental state data may include physiological data, facial data and actigraphy data the physiological data including heart rate and heart rate variability), (b) classify the subject’s mental state and output said mental state based at least in part on said intervals between heart beats .
Zheng is silent regarding a heart rate monitor for detecting respiratory data of said subject and receive intervals between heart beats from said first processor in which respiratory influences are removed from the heart rate variability using an idealized respiratory waveform produced using said respiratory data, and the classification of the subject’s mental state based at least in part on in the received heart rate variability without the respiratory influences.
However, Yasushi disclose an apparatus and method for analyzing heart-rate variability based on electrocardiogram information wherein a heart rate monitor for detecting respiratory data of said subject and receive intervals between heart beats from said first processor in which respiratory influences are removed from the heart rate variability using an idealized respiratory waveform produced using said respiratory data (e.g. [0081]-[0083]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Zheng to incorporate the teachings of Yasushi to include a heart rate monitor for detecting respiratory data of said subject and receive intervals between heart beats from said first processor in which respiratory influences are removed from the heart rate variability using an idealized respiratory waveform produced using said respiratory data for the purpose of utilizing a clean heart rate signal (e.g. Yasushi [0081]-[0083]).
Furthermore, Dixit discloses a system and method communicating biofeedback to a user through a wearable device wherein the heart rate monitor includes an electrocardiogram as a heart rate monitor for detecting respiratory data of said subject (e.g. [0035];[0047]-[0048] Fig 12a) which correlates the biosignals utilizing machine learning to classify particular mental states.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Zheng to incorporate the heart rate monitor as taught in Dixit wherein the heart rate monitor includes an electrocardiogram as a heart rate monitor for detecting respiratory data of said subject for the purpose of utilizing a known monitor that can be utilized to correlate heart rate and respiratory data to mental states.
Regarding claim 38, modified Zheng discloses wherein the classified mental state is a probability of having said mental state and includes at least one of flow, being motivated, being overloaded, being underloaded, being distracted, being interrupted, having high valence, having high arousal, having low valence, having low arousal, using effortful attention, using effortless attention, and using a default mode of attention (e.g. Zheng [0006]; [0019]-[0020] the mental state information can determine the valence and arousal whether it is high or low is a relative term that is not defined by the instant specification therefore the claims are met).
Claim(s) 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Yasushi and Dixit as applied to claim 31 above, and further in view of Sculley (US 9,921,726 A1).
Regarding claim 32, modified Zheng is silent regarding wherein said system determines a cost of an external interruption of said subject received from at least one other person or from a computing device based at least in part on said classified mental state, said system further comprising: a notification blocker configured to delay said external interruption of said subject until said classified mental state ends, until a certain amount of time has passed or until a cost of not receiving said external interruption exceeds said cost of said external interruption.
However, Sculley discloses a smart workstation method and system wherein said system determines a cost of an external interruption of said subject received from at least one other person or from a computing device based at least in part on said classified mental state, said system further comprising: a notification blocker configured to delay said external interruption of said subject until said classified mental state ends, until a certain amount of time has passed or until a cost of not receiving said external interruption exceeds said cost of said external interruption (e.g. col 95 lines 61-67 and col 96 lines 1-23 the system decides when it is ok to notify the user especially if they are in the flow state and the setting can be updated to determine when a user can be interrupted by a notification based on their current state and focus).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified system of Zheng to incorporate the teachings of Sculley wherein said system determines a cost of an external interruption of said subject received from at least one other person or from a computing device based at least in part on said classified mental state, said system further comprising: a notification blocker configured to delay said external interruption of said subject until said classified mental state ends, until a certain amount of time has passed or until a cost of not receiving said external interruption exceeds said cost of said external interruption for the purpose of preventing interrupting the user’s state of flow (e.g. Scully col 95 lines 61-67 and col 96 lines 1-23).
Regarding claim 33, newly modified Zheng is silent regarding further comprising a notification blocker configured to block selected device generated notifications based at least in part on said classified mental state and a determination by said system that a cost of an external interruption is high (e.g. Scully col 95 lines 61-67 and col 96 lines 1-23).
Claim(s) 34 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Yasushi and Dixit as applied to claim 31 above, and further in view of Garcia Molina.
Regarding claim 34, modified Zheng discloses an eye blink rate monitor of said subject (e.g. [0036] Fig 2:246); and wherein said classifier is further configured to receive information indicative of said subject’s eye blink rate detected by said eye blink rate monitor and to utilize said eye blink rate in said classification of said subject’s mental state. 
Modified Zheng is silent regarding wherein said system estimates a circadian rhythm of said subject, wherein said estimated circadian rhythm is used to an adapt an eye blink rate baseline of said subject and utilizing the eye blink rate baseline in said classification of subject’s mental state.
However, Garcia Molina discloses a system for monitoring a dopaminergic activity wherein said system estimates a circadian rhythm of said subject, wherein said estimated circadian rhythm is used to an adapt an eye blink rate baseline of said subject and utilizing the eye blink rate baseline in said classification of subject’s mental state (e.g. [0053]; [0084]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified system of Zheng to incorporate the teachings of Garcia Molina wherein said system estimates a circadian rhythm of said subject, wherein said estimated circadian rhythm is used to an adapt an eye blink rate baseline of said subject and utilizing the eye blink rate baseline in said classification of subject’s mental state for the purpose of generating a baseline for which to measure the changes in the user (e.g. Garcia Molina [0053]; [0084]).
Claim(s) 39 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Yasishi and Dixit as applied to claim 9 above, and further in view of Abdullah (US 2017/0262606 A1).
Regarding claim 39, modified Zheng is silent regarding a device usage tracker that monitors one or more aspects of a task performed on a computing device by the subject, wherein the device usage tracker monitors a difficulty level of said task and a metric tracking progress of said user on said task, wherein the difficulty level of the task and said metric indicate said perception of task difficulty and are utilized by the classifier in the classification of the subject’s mental state. 
However, Abdullah discloses a mobile system and method for addressing symptoms related to mental health conditions including a device usage tracker that monitors one or more aspects of a task performed on a computing device by the subject, and a metric tracking progress of said user on said task(e.g. [0031]; [0039]; [0107] the system can obtain device usage data about time, frequency, duration and/or type of use the user device undergoes) which can be utilized for assessing and predicting a mental state of the user (e.g. [0031]-[0032]).. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Zheng to incorporate the teachings of Abdullah including a device usage tracker that monitors one or more aspects of a task performed on a computing device by the subject, and a metric tracking progress of said user on said task for the purpose of utilizing a known metric for predicting a mental state of the user (e.g. Abdullah [0031]-[0032]).
The modified system of Zheng in view of Abdullah is silent regarding wherein the device usage tracker monitors a difficulty level of said task and the difficulty level of the task and said metric indicate said subject’s perception of task difficulty are utilized by the classifier in the classification of the subject’s mental state. However, the modified system of Zheng does disclose the ability to determine time, frequency, duration and/or type of use the user device undergoes. Therefore, it would have been obvious to one of ordinary skill in the art to also define/assign a level of difficulty to each task in order to quantify the data utilized in the classification.
Claim(s) 40 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Dixit and Kinnunen as applied to claim 7 above, and further in view of Garcia Molina.
Regarding claim 40, modified Zheng discloses an eye blink rate monitor of said subject (e.g. [0036] Fig 2:246); and wherein said classifier is further configured to receive information indicative of said subject’s eye blink rate detected by said eye blink rate monitor and to utilize said eye blink rate in said classification of said subject’s mental state. 
Modified Zheng is silent regarding wherein said system estimates a circadian rhythm of said subject, wherein said estimated circadian rhythm is used to an adapt an eye blink rate baseline of said subject and utilizing the eye blink rate baseline in said classification of subject’s mental state.
However, Garcia Molina discloses a system for monitoring a dopaminergic activity wherein said system estimates a circadian rhythm of said subject, wherein said estimated circadian rhythm is used to an adapt an eye blink rate baseline of said subject and utilizing the eye blink rate baseline in said classification of subject’s mental state (e.g. [0053]; [0084]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified system of Zheng to incorporate the teachings of Garcia Molina wherein said system estimates a circadian rhythm of said subject, wherein said estimated circadian rhythm is used to an adapt an eye blink rate baseline of said subject and utilizing the eye blink rate baseline in said classification of subject’s mental state for the purpose of generating a baseline for which to measure the changes in the user (e.g. Garcia Molina [0053]; [0084]).
Claim(s) 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Dixit and Kinnunen as applied to claim 7 above, and further in view of Sculley (US 9,921,726 A1).
Regarding claim 41, modified Zheng is silent regarding further comprising a notification blocker configured to block selected device generated notifications based at least in part on said classified mental state and a determination by said system that a cost of an external interruption is high (e.g. Scully col 95 lines 61-67 and col 96 lines 1-23).
However, Sculley discloses a smart workstation method and system further comprising a notification blocker configured to block selected device generated notifications based at least in part on said classified mental state and a determination by said system that a cost of an external interruption is high (e.g. col 95 lines 61-67 and col 96 lines 1-23 the system decides when it is ok to notify the user especially if they are in the flow state and the setting can be updated to determine when a user can be interrupted by a notification based on their current state and focus).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified system of Zheng to incorporate the teachings of Sculley further comprising a notification blocker configured to block selected device generated notifications based at least in part on said classified mental state and a determination by said system that a cost of an external interruption is high for the purpose of preventing interrupting the user’s state of flow (e.g. Scully col 95 lines 61-67 and col 96 lines 1-23).
Regarding claim 42, newly modified Zheng is silent regarding wherein said system determines a cost of an external interruption of said subject received from at least one other person or from a computing device based at least in part on said classified mental state, said system further comprising: a notification blocker configured to delay said external interruption of said subject until said classified mental state ends, until a certain amount of time has passed or until a cost of not receiving said external interruption exceeds said cost of said external interruption (e.g. Scully col 95 lines 61-67 and col 96 lines 1-23).
Claim(s) 48 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Derchak and further in view of Abdullah as applied to claim 15 above, and further in view of Samec and Adi (US 2018/0279899 A1).
Regarding claim 48, modified Zheng is silent regarding wherein said system increases or decreases said difficulty level based upon said subject’s progress on said task until said mental state is classified as flow.
However, Samec discloses a reality display system for evaluation and modification of neurological conditions including wherein said system increases or decreases said difficulty level based upon said subject’s progress on said task (e.g. [0792]).
Furthermore, Adi discloses a system, apparatus and method for achieving flow state using biofeedback to guide a person to achieve the state of flow (e.g. [0010]; [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the modified system of Zheng to incorporate the teachings of Samec wherein said system increases or decreases said difficulty level based upon said subject’s progress on said task for the purpose of adjusting to the user’s performance (e.g. Samec [0792]) and to incorporate the teachings of Adi using biofeedback to guide a person to achieve the state of flow for the purpose of helping the person achieve accomplish an activity (e.g. Adi [0010]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jessandra Hough								June 23, 2022
/J.F.H./Examiner, Art Unit 3792        

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792